DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al. (US 2018/0284553 A1).
Re claims 1 and 20, Yasui et al. discloses a display device comprising a display liquid crystal panel (100) comprising a plurality of sub-pixels (114) arranged in an array; a dimming liquid crystal panel (200) located on a light incident side of the display liquid crystal panel and comprising a plurality of dimming pixels (214) arranged in an array; and a sealant (400) in a frame shape located between the dimming liquid crystal panel and the display liquid crystal panel, wherein a surface of the sealant close to the dimming liquid crystal panel is adhered to the dimming liquid crystal panel, and a surface of the sealant close to the display liquid crystal panel is adhered to the display liquid crystal panel (Fig. 5).
Re claim 12, Yasui et al. discloses a method comprising forming a sealant (400) in a frame shape on a light exit side of a dimming liquid crystal panel (200) or a light incident side of a display liquid crystal panel (100); and aligning and adhering the dimming liquid crystal panel and the display liquid crystal panel by the sealant (paragraph 0049).
Re claim 14, Yasui et al. discloses the device wherein the sealant is in an enclosed frame shape (Fig. 1, ref. 400), but does not disclose the device wherein the dimming liquid crystal panel and the display liquid crystal panel is aligned and adhered by the sealant in a vacuum environment.
It would have been obvious to one having ordinary skill in the art to employ the method wherein the dimming liquid crystal panel and the display liquid crystal panel is aligned and adhered by the sealant in a vacuum environment since aligning and adhering by the sealant in a vacuum environment is a well-known and a conventional way to seal to substrates together. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. in view of Hasegawa et al. (US 2017/0285382 A1).
Re claim 2, Yasui et al. discloses the device wherein the sealant is in an enclosed frame shape (Fig. 1, ref.  400), and a box-shaped cavity enclosed by the sealant, the diming liquid crystal panel, and the display liquid crystal panel is an air gap, but does not disclose the device wherein the box-shaped cavity is a vacuum cavity.
Hasegawa et al. discloses that a vacuum cavity may be employed in place of an air gap (paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the box-shaped cavity is a vacuum cavity due to the art-recognized equivalents of employing a vacuum in place of an air gap.
Re claim 3, Yasui et al. does not disclose the device wherein a width of the sealant is 2mm to 5mm; and/or a distance between an outer edge of the sealant and an edge of the dimming liquid crystal panel is 0.5mm to 2mm.
It would have obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a width of the sealant is 2mm to 5 mm; and/or a distance between an outer edge of the sealant and an edge of the dimming liquid crystal panel is 0.5mm to 2mm.  The width of the sealant is well known in the art to determine the degree of adhesion to the substrate.  Therefore, determining the width of the sealant to be between 2mm to 5mm to obtain a predetermined adhesiveness is based on a result effective variable, requiring routine skill in the art.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. and Hasegawa et al., in view of Qian et al. (CN 109491155).
Re claim 4, Yasui et al. does not disclose the device further comprising a plurality of support units located between the display liquid crystal panel and the dimming liquid crystal panel and located inside the sealant.
Qian et al. discloses a device comprising a plurality of support units (5) located between two liquid crystal panels (1, 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a plurality of support units located between the display liquid crystal panel and the dimming liquid crystal panel and located inside the sealant since one would be motivated to prevent deformation in the two-layer panel stacked structure.
Re claim 13, Yasui et al. does not disclose the method comprising forming a plurality of support units on the light exit side of the dimming liquid crystal panel or the light incident side of the display liquid crystal panel, before the aligning and adhering, wherein after the aligning and the adhering, in a direction perpendicular to the display liquid crystal panel, each of the plurality of support units is within a light shielding area of a first light shielding matrix of the display liquid crystal panel; and/or in a direction perpendicular to the dimming liquid crystal panel, each of the plurality of support units is located within a light shielding area of a second light shielding matrix of the dimming liquid crystal panel. 
Qian et al. discloses a method comprising forming a plurality of support units (5) between two liquid crystal panels (1, 2), before aligning or adhering.  Lee et al. discloses a method wherein each of a plurality of support units (405) is within a light shielding area (403) of a first light shielding matrix of the display panel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method comprising forming a plurality of support units on the light exit side of the dimming liquid crystal panel or the light incident side of the display liquid crystal panel, before the aligning and adhering since one would be motivated to prevent deformation.  Furthermore, it would have been obvious to one having ordinary skill in the art before the invention was made to employ the device wherein each of the each of the plurality of support units is within a light shielding area of a first light shielding matrix of the display liquid crystal panel; and/or in a direction perpendicular to the dimming liquid crystal panel, each of the plurality of support units is located within a light shielding area of a second light shielding matrix of the dimming liquid crystal panel since one would be motivated to improve an aperture ratio (paragraph 0061), while preventing light leakage.

Claim(s) 5-10 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al., Hasegawa et al., and Qian et al. in view of Lee et al. (US 2005/0094061 A1).
Re claim 5, Yasui et al. does not disclose the device wherein the display panel comprises a first light shielding matrix, wherein in a direction perpendicular to the display liquid crystal panel, each of the plurality of support units is located within a light shielding area of the first light shielding matrix; and the dimming liquid crystal panel comprises a second light shielding matrix, and in a direction perpendicular to the dimming liquid crystal panel, each of the plurality of support units is located within a light shielding area of the second light shielding matrix.
Lee et al. disclose a device wherein the display panel comprises a first light shielding matrix (403), wherein in a direction perpendicular to the display liquid crystal panel, each of the plurality of support units (405) is located within a light shielding area of the first light shielding matrix.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the display panel comprises a first light shielding matrix, wherein in a direction perpendicular to the display liquid crystal panel, each of the plurality of support units is located within a light shielding area of the first light shielding matrix, and the dimming liquid crystal panel comprises a second light shielding matrix, and in a direction perpendicular to the dimming liquid crystal panel, each of the plurality of support units is located within a light shielding area of the second light shielding matrix since one would be motivated to improve an aperture ratio (paragraph 0062) while preventing light leakage.  The display panel and the dimming liquid crystal panel collectively form a display. Therefore, one having ordinary skill in the art before the effective filing date of the invention would have known from the teachings of Lee et al. that disposing the support within the light shielding area of the display would improve the aperture ratio. 
Re claim 6, Yasui et al. does not disclose the device wherein a surface of each of the plurality of support units close to the dimming liquid crystal panel is adhered to the dimming liquid crystal, and one surface of each of the plurality of support units close to the display liquid crystal panel is adhered to the liquid crystal panel.
Qian discloses a device wherein a surface of each of the plurality of support units (5) close to the dimming liquid crystal panel (1) is adhered to the dimming liquid crystal, and one surface of each of the plurality of support units close to the display liquid crystal panel (2) is adhered to the liquid crystal panel (Fig. 15-Fig. 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a surface of each of the plurality of support units close to the dimming liquid crystal panel is adhered to the dimming liquid crystal, and one surface of each of the plurality of support units close to the display liquid crystal panel is adhered to the liquid crystal panel since one would be motivated to prevent deformation.
Re claims 7, Yasui et al. does not disclose the device wherein an equivalent cylinder diameter of each of the plurality of support units is 0.1mm to 0.3mm; a distribution density of the plurality of support units is 1.8 mm2/cm2 to 7.1 mm2/cm2; or a height of each of the plurality of support units is 0.02 mm to 0.4mm
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an equivalent cylinder diameter of each of the plurality of support units is 0.1mm to 0.3mm; a distribution density of the plurality of support units is 1.8 mm2/cm2 to 7.1 mm2/cm2; or a height of each of the plurality of support units is 0.02 mm to 0.4mm. Determining the diameter, density, or height of the support units is well known in the art to be based on the desired gap, and supporting strength achieved by the supporting units.  Therefore, obtaining a device wherein an equivalent cylinder diameter of each of the plurality of support units is 0.1mm to 0.3mm; a distribution density of the plurality of support units is 1.8 mm2/cm2 to 7.1 mm2/cm2; or a height of each of the plurality of support units is 0.02 mm to 0.4mm to obtain a desired gap or supporting strength is based on result effective variables, requiring routine skill in the art.
Re claim 8, Yasui et al. does not disclose the device wherein the shapes of the plurality of support units comprise a cylindrical shape, a conical shape or a cube shape.
Qian et al. discloses a device wherein the shapes of the plurality of support units comprise a cylindrical shape, a conical shape or a cube shape (Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the shapes of the plurality of support units comprise a cylindrical shape, a conical shape or a cube shape since one would be motivated to prevent deformation in the two-layer panel stacked structure.
Re claim 9, Yasui et al. does not disclose the device wherein material of the plurality of support units and the sealant are the same.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein material of the plurality of support units and the sealant are the same.  Doing so is well known in the art and would improve manufacturing efficiency by using the same material for two components. 
Re claim 10, Yasui et al. discloses the device wherein the display liquid crystal panel (100) comprises a first polarizer (104) located on one side of the display liquid crystal panel close to the dimming liquid crystal panel (200); and the sealant (400) is located outside an edge of the first polarizer (Fig. 9). Yasui et al. does not disclose the device wherein the first polarizer is located on one side of the first light shielding matrix.  
Lee et al. discloses a light shielding matrix (403) in the light shielding panel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first polarizer is located on one side of the first light shielding matrix since one would be motivated to prevent light leakage. 
Re claims 15, Yasui et al. does not disclose the device wherein the display liquid crystal comprises a first light shielding matrix; and in a direction perpendicular to the display liquid crystal panel, each of the plurality of support units is located within a light shielding area of the first light shielding matrix.
Lee et al. disclose a device wherein the display panel comprises a light shielding matrix (403), wherein in a direction perpendicular to the display liquid crystal panel, each of the plurality of support units (405) is located within a light shielding area of the first light shielding matrix.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the display liquid crystal comprises a first light shielding matrix; and in a direction perpendicular to the display liquid crystal panel, each of the plurality of support units is located within a light shielding area of the first light shielding matrix since one would be motivated to since one would be motivated to improve an aperture ratio (paragraph 0061), while preventing light leakage.
Re claim 16, Yasui et al. does not disclose the device wherein the dimming liquid crystal panel comprises a second light shielding matrix; and in a direction perpendicular to the dimming liquid crystal panel, each of the plurality of support units is located within a light shielding area of the second light shielding matrix.
Lee et al. disclose a device wherein a display panel comprises a light shielding matrix (24), wherein in a direction perpendicular to the display liquid crystal panel, each of the plurality of support units (405) is located within a light shielding area of the first light shielding matrix.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the dimming liquid crystal panel comprises a second light shielding matrix since one would be motivated to improve an aperture ratio (paragraph 0061), while preventing light leakage.
Re claim 17, Yasui et al. does not disclose the device wherein the plurality of support units is located on one of a surface of the dimming liquid crystal panel close to the display liquid crystal panel and a surface of the display liquid crystal panel close the dimming liquid crystal panel.
Qian et al. discloses the device wherein the plurality of support units (5) is located on one of a surface of the dimming liquid crystal panel (1) close to the display liquid crystal panel (2) and a surface of the display liquid crystal panel (2) close the dimming liquid crystal panel (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the plurality of support units is located on one of a surface of the dimming liquid crystal panel close to the display liquid crystal panel and a surface of the display liquid crystal panel close the dimming liquid crystal panel since one  would be motivated to prevent deformation. 
Re claim 18, Yasui et al. discloses the device wherein the display liquid crystal panel (100) further comprises a first polarizer (104); and the surface of the sealant close to the display liquid crystal panel is adhered to the first polarizer (Fig. 5), but does not disclose the device wherein the polarizer is located on one side of the first light shielding matrix close to the dimming liquid crystal panel.
Lee et al. discloses a light shielding matrix (403) in the light shielding panel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first polarizer is located on one side of the first light shielding matrix since one would be motivated to prevent light leakage. 
Re claim 19, Yasui et al. does not disclose the device wherein the materials of the plurality of support units and sealant comprises optically clear adhesive, optical clear resin or polyacrylate glue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the materials of the plurality of support units and sealant comprises optically clear adhesive, optical clear resin or polyacrylate glue since at least one of the listed material is well known in the art to be used as a sealant and/or support structure due to its insulating and/or transparent properties. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al., Hasegawa et al., Qian et al. and Lee et al., in view of Liao et al. (US 2021/0215971 A1).
Yasui et al. discloses a device wherein the display liquid crystal panel (100) further comprises a second polarizer (105) located on one side of the display liquid crystal panel, away from dimming liquid crystal panel (200).  Yasui et al. does not disclose the device wherein the second polarizer is located on one side of the first light shielding matrix away from the dimmling liquid crystal panel.
Lee et al. discloses a light shielding matrix (403) in the light shielding panel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the second polarizer is located on one side of the first light shielding matrix away from the dimming liquid crystal panel since one would be motivated to prevent light leakage.   
Yasui et al. does not disclose the device wherein the haze of the polarizer ranges from 15% to 30%.
Liao et al. discloses a device wherein the haze of the polarizer ranges from 20% to 60% (paragraph 0053).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein since one would be motivated to improve the uniformity of light (paragraph 0053). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871